Citation Nr: 0631566	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-15 567	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for 
myoglobinuria/rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for 
"myoglobinuria/rhabdomyolysis."  The veteran perfected a 
timely appeal of this determination to the Board.

When this case was initially before the Board in July 2004, 
the Board remanded the claim to accommodate the veteran's 
request for a hearing before the Board.  Thereafter, in a 
February 3, 2005, decision, the Board denied the claim of 
entitlement to service connection for 
myoglobinuria/rhabdomyolysis.  In so doing, the Board noted 
that the veteran failed to report for a Board hearing 
scheduled in November 2004, and had failed to show good 
cause for his failure to report.

In March 2005, the veteran filed a motion for 
reconsideration of the Board's decision on the ground that 
he was not afforded a hearing before the Board.  He 
submitted documentation establishing that he was 
hospitalized at the time of his scheduled hearing.  In 
August 2005, the Board ruled that its February 2005 decision 
would be vacated if the veteran reported for a newly 
scheduled Board hearing.  

The veteran subsequently relocated to Kentucky, and in March 
2006 his claims folder was transferred to the Louisville, 
Kentucky, RO.  In May 2006, the veteran appeared and 
testified before Steven D. Reiss, who is the Acting Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing and to render a final determination in this 
case.  In a separately issued order, the Veteran's Law Judge 
who decided the case on February 3, 2005, has vacated the 
decision on the grounds that the veteran was denied his due 
process rights at the time of that decision.  38 C.F.R. 
§ 20.904(a) (2005).



FINDINGS OF FACT

The medical evidence does not show that veteran has 
myoglobinuria or rhabdomyolysis.


CONCLUSION OF LAW

Myoglobinuria and rhabdomyolysis were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A pre-adjudicatory letter dated in April 2002 advised the 
veteran of the types of evidence and/or information 
necessary to substantiate his claim and the relative duties 
on the part of himself and VA in obtaining such evidence.  
The evidentiary requirements were extensively discussed 
during his May 2006 hearing, at which the Board pointed out 
not only the criteria required for service connection but 
the specific elements lacking in his current claim.  

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who 
is responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has 
resulted in harmful error to the claimant.  Id.  See 
generally 38 C.F.R. § 20.1102 (2005) (error or defect in any 
decision by the Board that does not affect the merits of the 
issue or the substantive rights of the appellant shall be 
considered harmless and not a basis for vacating or 
reversing such determination).

The Board finds that VA has substantially complied with the 
VCAA notice requirements, and that any notice deficiency in 
this case is non-prejudicial.  The veteran has demonstrated 
actual knowledge that the dispositive issue in this case is 
whether he has a current disability.  See VA Form 21-4138 
received September 24, 2002.  In fact, this issue was 
extensively discussed during his March 2006 hearing at which 
he acknowledged that there was no post-service medical 
evidence showing he had been diagnosed as having the claimed 
disability, as well as his understanding that such was 
necessary to substantiate his claim..  

In light of the foregoing, the purpose of the notice, to 
ensure that he as a claimant had the opportunity to 
participate meaningfully in the adjudication process, was 
not frustrated because the veteran had actual knowledge of 
what was necessary to substantiate his claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); see also Velez v. West, 11 Vet. App. 148, 
157 (1998) (holding that actual knowledge by the veteran 
cures defect in notice).  Moreover, there has been no 
argument or showing that a notice deficiency that resulted 
in any harm or prevented him from submitting the information 
and/or evidence necessary to substantiate his claim.  
Further, because the claim for service connection is being 
denied, any question as to the appropriate disability rating 
or effective date of award to be assigned is moot.  See 
Dingessv. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records.  The veteran has reported that he has 
received no post-service medical care for the claimed 
disability, and in August 2002 he was afforded a formal VA 
examination, the report of which reflects that the examiner 
reviewed the service medical evidence and concurred with 
service examiner that the veteran had a single episode of 
myoglobinuria that resolved in service.  In addition, given 
the veteran's testimony, there are no pertinent outstanding 
medical records.

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration at this time, 
without an additional remand of the case to the RO for 
further development because the essential fairness of the 
adjudication was maintained.  In this case, the record on 
appeal demonstrates the futility of any further evidentiary 
development, and that there is no possibility that 
additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of this appeal.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service connection

The veteran asserts that service connection is warranted for 
myoglobinuria and/or rhabdomyolysis.  He reports recurrent 
symptoms of muscle pain and soreness, as well as urine 
discoloration, since service.  He states that he cannot 
predict when the symptoms appear, but indicates that they 
could be triggered with strenuous exercise.  He reports 
having several recurrence of symptoms per year that he self-
treats with rest.  He contends that his disability can only 
be confirmed by blood testing during an active phase.  He 
states that he has not sought any medical treatment for his 
symptoms since his discharge from service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when, all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. §3.303(d) (2005).

The veteran's service records show that after a day of 
physical training in mid-April 1988, he was admitted to a 
hospital for treatment for complaints of darkened urine, and 
pain and aches in his shoulder girdle.  He was discharged 
five days later, with a diagnosis of probable 
rhabdomyolysis.  The veteran received follow-up treatment 
through about November 1988.  This evidence shows that the 
veteran was noted to be stable and asymptomatic on May 2, 
1988.  A report, dated May 12, 1988, contained an impression 
noting "rhabdomyolosis secondary to physical training."  The 
report states,

Susceptibility to this problem appears to be 
individualized; i.e., most individuals will not 
develop this with similar levels of exertion, and 
the factors that predispose a specific individual 
to it may be difficult to determine.  Most 
patients recover fully.  However, some have 
prolonged weakness associated with persistent CPK 
elevations.  Of concern is the possibility that 
the patient, despite full recovery, might be at an 
increased risk for a recurrence under conditions 
of similar physical stress.  He might, for 
example, have one of the mitochondrial enzyme 
deficiencies that may be associated with this 
syndrome.

The veteran subsequently received a great deal of 
neurological and other testing, to include admission to a 
hospital for about two days for a biopsy of the right biceps 
muscle.  A "Report of Medical Board," dated in November 
1988, reflects that the veteran's symptoms resolved after 
his April 1988 admission, with the exception of mild 
proximal bilateral upper extremity weakness.  The report 
states that the veteran had not re-experienced dark urine or 
myalgias, although the motor weakness in the proximal upper 
extremity was unchanged.  The report indicates, "Most likely 
his episode represented either a transient viral myositis or 
a CPT deficiency."  The veteran was placed on a six-month 
limited duty board status.  The final diagnosis was "single 
episode of myoglobinuria, resolved.  Symptoms consistent 
with carnitine palmityltransferase deficiency versus viral 
myositis."  A "Medical Board Report cover sheet," dated in 
January 1989, reflects that the veteran was "fit for full 
duty."  A dental health questionnaire, dated in June 1989, 
shows that the veteran stated that he was being treated for 
rhabdomyolysis and denied all listed symptoms, to include 
painful joints, as well as any other disease, condition or 
problem.

The only post-service medical evidence consists of an August 
2002 VA muscle examination report, which shows that the 
veteran complained of intermittent muscle pain three to four 
times per year.  Specifically, he reported having pain and 
tightening in his muscles, as well as darkened urine, after 
three to four hours of strenuous upper body exercise.  The 
examiner noted that the veteran had no history of kidney 
disease or genitourinary problems.  The examiner concluded, 
"The diagnosis given him in the service, which, at this 
point, I'd have to concur with is, at that time was a single 
episode of myoglobinuria, resolved.  No objective evidence 
of chronic sequelae."

Under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in 
order to merit an award of compensation.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
evidence shows that the veteran was treated for a single 
episode of myoglobinuria in 1988 that was characterized as 
"resolved."  See service medical board report, dated in 
November 1988.  He was found to be fit for full duty in 
January 1989, and there is no evidence of complaints of 
relevant symptoms, or treatment for the claimed conditions, 
during the veteran's remaining (approximately) nine months 
of service (i.e., through September 1989).  There is no 
post-service evidence of treatment for the claimed 
conditions.  The August 2002 VA muscle examination report 
shows that the examiner concluded that the veteran had a 
single episode of myoglobinuria in the service that had 
resolved with no objective evidence of chronic sequelae.  In 
summary, the medical evidence shows that the veteran had an 
acute episode of myoglobinuria during service, with no 
residuals.  Alternatively stated, he does not currently have 
the claimed condition.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
it must be denied.

The Board has considered the veteran's written statements 
and sworn testimony.  His statements and testimony, however, 
are not competent evidence of a diagnosis of the claimed 
disorder.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); 38 C.F.R. § 3.159(a) (2005).  The competent 
medical evidence, consisting of VA examination with benefit 
of review of the claims folder, shows that he has no current 
disability or residuals of the in-service complaints.  
Accordingly, the veteran's claim must be denied.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myoglobinuria/rhabdomyolysis is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


